Exhibit 10.7 LOAN MODIFICATION AGREEMENT BORROWER LENDER LOAN NUMBER Greenkraft Inc., aCalifornia corporation 2530 South Birch Street Santa Ana, CA 92707 Pacific Premier Bank 17901 Von Kerman Ave., Suite 1200 Irvine, CA 92614 (949) 864-8000 56-800308-15 THIS LOAN MODIFICATION AGREEMENT (the "Agreement") is made as of December 26, 2013, by and among Greenkraft Inc., a California corporation ("Borrower") and Pacific Premier Bank ("Lender") with reference to the following facts: A.Borrower entered into a loan (the "Loan") evidenced by a Promissory Note dated March 13, 2012, payable to Lender in the original principal amount of Three Million Five Hundred Thousand Dollars (S3,500,000.00) (the "Note"). The Loan has been modified in accordance with those certain Loan Modification Agreements dated May 10, 2013 and July 15, 2013 (the "Prior Modifications") wherein, among other things, the maximum principal amount of the Loan was decreased to Two Million Dollars (S2,000,000.00). B.The Note is secured by, among other things, a Deed of Trust dated March 13, 2012 ("Deed of Trust") and two Commercial Security Agreements each dated March 13, 2012 (the "Security Agreements"). The Loan is also subject to a Business Loan Agreement dated March 13, 2012 (the "Business Loan Agreement"). C.Repayment of the Note is guaranteed by C.E.E., LLC; First Standard Real Estate, LLC; The Gemayel Family Trust dated May 18, 2007; George Gemayel (collectively, "Guarantors"). D.Borrower is also indebted to George Gemayel ("Subordinated Creditor").In the Subordination Agreement dated March 13, 2012 (the "Subordination Agreement"), Subordinated Creditor subordinated the indebtedness Borrower owes to him to the indebtedness borrower owes to Lender. E.The Note, Deed of Trust, Security Agreements, Business Loan Agreement, Prior Modifications and all other loan documents given to Lender either evidencing the Loan or to induce Lender to make or modify the Loan are referred to collectively as the "Loan Documents". F.Insofar as the Loan Documents do not prohibit certain modifications upon written agreement between the parties, the parties hereby agree to modify the terms of the Loan subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the promises herein contained, the parties hereto agree as follows: 1.One-Time Waiver of Covenant Violation. Borrower is in breach of (a) its covenant to maintain a ratio of Global Debt Coverage in excess of 1.250 to 1.000, (b) its covenant to maintain a ratio of Debt / Worth not in excess of 3.000 to 1.000, and (c) its covenant to a Tangible Net Worth of not less than $350,000 (collectively the "Covenant Violations"). Lender hereby agrees to waive its rights arising out of the Covenant Violations for the reporting periods ending on December 31, 2012 and September 30, 2013. Borrower acknowledges that the waiver described herein is granted by Lender on a one-time basis and does not apply to any Covenant Violations occurring after September 30, 2013. Lender shall have no obligation to waive its rights arising out of any other Covenant Violations. Except as specifically set forth in this paragraph, all rights and remedies of Lender are reserved. 2.Loan Modification. The Note and other Loan Documents are hereby amended as follows: 2.1Maturity Date. The maturity date of the Note is hereby extended to June 10, 2014 (the "Maturity Date"). Borrower will continue to pay regular monthly payments of all accrued unpaid interest due as of each payment date until the Maturity Date. On the Maturity Date, Borrower will pay the Loan in one payment of all outstanding principal plus all accrued unpaid interest and all other amounts owed under the Note. 2.2Additional Default. In addition to all other defaults described in the Loan Documents, it shall be a material default under the Note and other Loan Documents if there is a change in ownership of twenty-five percent (25%) or more of the total ownership interests in Greenkraft, Inc., a Nevada corporation or any successors or assigns. Loan No.56-800308-15 2.3Change In Ownership. The subsections titled "Change In Ownership" under the "Default" Sections of the Note and the Business Loan Agreement are hereby amended and restated to provide as follows: "Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of the total ownership interests in Borrower." 2.4Annual Statements. The subsection of the Business Loan Agreement titled "Annual Statements" is amended and restated to provide as follows: "Annual Statements. As soon as available, but in no event later than ninety (90) days after the end of each fiscal year, Borrower's balance sheet and income statement for the year ended, audited by a certified public accountant satisfactory to Lender." 2,5Interim Statements. The subsection of the Business Loan Agreement titled "Interim Statements" is amended and restated to provide as follows: “Interim Statements. As soon as available, but in no event later than forty-five (45) days after the end of each half-year (i.e. each June 30th and December 31st), (a) Borrower's balance sheet and income statement for the period ended, prepared by a certified public accountant satisfactory to Lender, and (b) Borrower's accounts payable and accounts receivable aging reports, and inventory reports for the period ended, prepared by Borrower." 2.6Current Ratio. Borrower's covenant to maintain a Current Ratio in excess of 1.200 to 1.000 will be evaluated semi-annually. 2.7Global DebtCoverage. Borrower's covenant to maintain a ratio of Global Debt Coverage in excess of 1.250 to 1.000 will be evaluated semi-annually. 2.8Tangible Net Worth. Borrower shall maintain a Tangible Net Worth of not less than $350,000.00. Borrower's covenant of a minimum Tangible Net Worth will be evaluated semi-annually. 2.9Debt / Worth Ratio. Borrower's covenant to maintain a ratio of Debt/Worth not in excess of 3.000 to1.000 will be evaluated semi-annually. 2.10Additional Guarantor. In addition to the personal guaranty of Guarantors, payment and performance under the Note and other Loan Documents shall be personally guaranteed by Gteenkraft, Inc., a Nevada corporation ("Additional Guarantor"), all as more particularly described in the Commercial Guaranty dated December 26, 2013 (the "Additional Guaranty"). In all other respects, Borrower acknowledges and agrees that all terms, conditions and provisions of the Loan Documents arc continued in full force and effect, except as specifically set forth above, and remain unaffected and unchanged, This Agreement in no way acts as a release or relinquishment of, and in no way affects, the liens, security interests and rights created by or arising under the Deed of Trust, the Security Agreements and the Loan Documents, or the priority thereof. Such liens, security interests arid rightsare hereby ratified, confirmed, renewed and extended in all respects. 3.Full Force and Effect. The Loan Documents, any other security for payment of the Note, and all rights, remedies, titles, liens and equities securing the Note as hereby modified and the indebtedness represented therebyare hereby recognized, renewed, extended and continued in full force and effect for the benefit of the holder of the Note and the indebtedness evidenced thereby. 4.Warranties, Representations and Agreements. 4.1Borrower hereby ratifies, confirms, acknowledges and agrees that the Loan Documents representvalid, enforceableand collectible obligations of Borrower and that there are no existing claims, defenses, personal or otherwise, or rights of setoff whatsoever with respect to any of such documents or instruments. Borrower further acknowledges and represents that no event has occurred and no condition exists which would constitute a default under any of the Loan Documents or this Agreement, either with or without notice or lapse of time or both. - 2 - Loan No.56-800308-15 5.Release and Waiver of claims. In consideration of Lender's agreement to enter into this Agreement, Borrower hereby agrees as follows: 51Release ofAll Claims. Borrower, on behalf of itself, its general partners, its members, its officers, its affiliates and its and their successors and assigns (collectively, the "Releasing Parties"), hereby releases and forever discharges Lender and all of its subsidiaries, affiliates, officers, directors, employees, agents, attorneys, advisors, and its and their successors and assigns (collectively, the "Released Parties") from any andall claims, demands, debts, liabilities, contracts, obligations, accounts, torts, causes of action or claims for relief of whatever kind or nature, whether known or unknown, whether suspected or unsuspected, which the Releasing Parties may have or which may hereafter be asserted or accrue against Released Parties, or any of them, resulting from or in any way relating to any act or omission done or committed by Released Parties, or any of them, arising directly or indirectly out of the Loan, the Loan Documents, the transactions evidenced or contemplated thereby, the collateral securing the Loan; the approval, the origination, the funding and the closing of the Loan; the review, approval, or disapproval of any and all documents, instruments, insurance and all other items submitted to Lender in connection with the Loan; the disbursements of funds under the Loan; the modification of the Loan made pursuant to this Agreement; Lender's acts, statements, conduct, representations and omissions made in connection with the modification of the Loan, including, without limitation, the terms and conditions of this Agreement; any fact, matter, transaction or event relating thereto; or the relationships existing or transactions or dealings occurring between Lender and Borrower up to and as of the date of this Agreement (the "Claims"). 5.2Release includes Unknown Claims. The release described in the immediately preceding paragraph and in this paragraph applies to all Claims which the Releasing Parties have or which may hereafter arise against the Released Parties, or any of them, as a result of acts or omissions occurring before the date of this Agreement, whether or not known or suspected by the Parties hereto. Borrower expressly acknowledges that, although it may be that ordinarily a general release does not extend to claims which the releasing party does not know or suspect to exist in his favor, which if known by him mast have materially affected his settlement with the party released, it has carefully considered and taken into account in determining to enter into this Agreement the possible existence of such unknown losses or Claims. Without limiting the generality of the foregoing, Borrower expressly waives any and all rights conferred upon it by any statute or rule. of law which provides that a release does not extend to claims which the releasing party does not know or suspect to exist in the releasing party's favor at the time of executing the release, which if known by the releasing party must have materially affected the releasing party's settlement with the released party, including, without limitation, the following provisions of California Code of Civil Procedure Section 1542: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST INHIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR." 5.3Complete Defense. This release by Releasing Parties shall constitute a complete defense to any claim, cause of action, defense, contract, liability, indebtedness, obligation, liability, claim or cause of action exists which is within the scope of those hereby released. 5.4No Reliance. Borrower hereby acknowledges that it has not relied upon any representation of any kind made by Lender in making the foregoing release. 6.Conditions Precedent to this Agreement. This Agreement is contingent upon the satisfaction of the following conditions precedent: 6.1Lender shall have received a certified resolution from Borrower authorizing (i) its modification of the Loan pursuant to this Agreement,and (ii) the execution and delivery of this Agreement by the person(s) signing the same on behalf of Borrower; 6.2Borrower shall have signed and delivered this Agreement to Lender; 6.3Additional Guarantor shall have signed and delivered to Lender the Additional Guaranty in the form prepared by Lender; - 3 - Loan No.56-800308-15 6.4Guarantors, Subordinated Creditor, and Grantor shall have signed and delivered to Lender the consents and reaffirmations attached to this Agreement; 6.5Thetrustor of the Deed of Trust shall have signed and delivered to Lender the consent and reaffirmation attached to this Agreement and the Memorandums of Loan Modification in the form attached hereto as Exhibit ”A"; 6.6Lender shall have received a new ALTA Lender's policy of title insurance and all endorsements thereto required by Lender (collectively, the "Title Policy") or CLTA Endorsements No. 110.5 modified, or equivalent (collectively, the "Endorsement") from a title company approved by Lender. Borrower shall have paid all costs in connection with the Title Policy and/or Endorsement, and all recording fees; and 6.7Borrower shall have paid Lender an extension fee of $2,500. 7.General. 7.1Borrower shalt execute such additional documents as Lender may require to fully effectuate the intent of this Agreement. 7.2lf any action, suit or other proceeding is brought to enforce the obligations of the undersigned under this Agreement, the prevailing party shall be entitled to receive all of such party's costs and expenses of suit, including attorneys' fees, incurred in each and every such action, suit or other proceeding, including any and all appeals or petitions therefrom. As used in this Agreement, attorneys' fees shall mean the full and actual cost of any legal services actually performed in connection with the matters involved, calculated on the basis of the usual fee charged by the attorneys performing such services and shall not be limited to "reasonable attorneys' fees" as defined in any statute or rule of court. 7.3This Agreement may be executed in counterparts, all of which taken together shall constitute one instrument. 8.Satisfaction of Conditions. If the conditions precedent set forth in this Agreement are not satisfied on or before January 24, 2014, Lender may, at its sole option, declare this Agreement null and void, in which case this Agreement shall have no further force or effect. Lender's waiver of any of the conditions precedent shall not constitute a waiver of the other conditions precedent. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date set forth above. BORROWER: GREENKRAFT INC., A CALIFORNIA CORPORATION By: /s/ George Germayel By: /s/ Sosi Bardakjian George Germayel, President of Greenkraft Inc., a California corporation Sosi Bardakjian,Secretary of Greenkraft Inc., a California corporation LENDER: PACIFIC PREMIER BANK By: /s/ Chris Porcelli Chris Porcelli, SVP/Senior Credit Manager of Pacific Premier Bank [CONSENTS AND REAFFIRMATIONS APPEAR ON THE FOLLOWING PAGE(S)] - 4 -
